Appeal from a judgment of the Supreme Court, Oneida County (Michael E. Daley, J), rendered September 7, 2005. The judgment convicted defendant, upon his plea of guilty, of sodomy in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of sodomy in the first degree (Penal Law former § 130.50 [3]), defendant contends that Supreme Court erred in refusing to suppress statements that he made to investigators from the Rome Police Department and the Sheriffs office because the statements were obtained by deception, threats and promises. We reject defendant’s contention, *1230inasmuch as there is no showing that deception on the part of the investigators, if any, “was so fundamentally unfair as to deny due process ... or that a promise or threat was made that could induce a false confession” (People v Tarsia, 50 NY2d 1, 11 [1980]). Contrary to the further contention of defendant, the police had probable cause to arrest him based on his admission that he had sexual contact with the three-year-old victim (see generally People v Stabb, 9 AD3d 738, 739 [2004], lv denied 3 NY3d 712 [2004]). We have considered defendant’s remaining contentions and conclude that they are without merit. Present—Scudder, PJ., Hurlbutt, Gorski, Martoche and Smith, JJ.